DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


        Claim(s) 1-2, 3-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al (US 7,897,250)
    Iwase discloses a porous polyurethane polishing pad (see abstract) comprising:
a porous matrix having large pores 6 extending upward from a base surface and open to an upper surface P, the large pores 6 being interconnected with open pores 5/tertiary pores, a portion of the large pores 6 being open to a top polishing surface P, at least a portion of the large pores 6 extending to the top polishing surface having lower and upper sections with a vertical orientation wherein vertical is an orthogonal direction to the base surface 8 toward the upper surface and spring-arm sections connecting the lower and upper sections ( col 4, lines 40-52, figs 1-2)

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    501
    798
    media_image1.png
    Greyscale


                spring-arm sections
, the spring-arm sections all being in a same horizontal direction as measured from the vertical orientation (fig. 2). It is noted that claim 1 drawn to a product/an apparatus claim and the limitation of “for increasing compressibility of the polishing pad and contact area of the top polishing surface during polishing” is considered functional languages/recitations with respect to the manner in which a claimed apparatus is intended to be employed. It is also noted that section 2114 of the MPEP states:
“I.    APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”
 Therefore, since the polishing pad of Iwase meets all the structural limitations of claim 1, it is inherent that the spring-arm sections in Iwase’s polishing pad would structurally be capable to be combined to perform the function of “for increasing compressibility of the polishing pad and contact area of the top polishing surface during polishing” with the expectation of reasonable success.
  Regarding claim 2, Iwase discloses that the spring-arm sections create a horizontal separation gap between a majority of the lower and upper sections of the large pores 6 as seen in fig. 2
   Regarding claim 3, as seen in fig. 2 of Iwase, the spring-arm sections create a horizontal overlap between a majority of the lower and upper sections of the large pores 6
  Regarding claim 4, as seen in fig. 2 of Iwase, the spring-arm sections have an angle between 15 and 90 degrees as measured from an upward vertical direction.
 Regarding claim 5, as seen in fig. 1 of Iwase, the middle-sized pores 5 initiate adjacent spring-arm sections of the large pores and the middle-sized pores 5 have a vertical orientation
Regarding claim 6, as seen in fig. 1 of Iwase, small pores initiate between the middle-sized pores 5
[AltContent: arrow]
    PNG
    media_image2.png
    291
    590
    media_image2.png
    Greyscale

        small pore
Regarding claim 7, as seen in fig. 1 of Iwase, the large pores 6 with spring-arm sections represent less than fifty percent of a total of large pore plus middle-sized pores 5 and small pores.
Regarding claim 9, as seen in fig. 3 of Iwase, the polishing pad has an embossed surface forming grooves that extend to a perimeter of the polishing pad
 Regarding claim 10, as seen in fig. 2 of Iwase, a portion of the large pores 6 extending to the top polishing surface P having lower and upper sections and an average diameter of the lower section is greater than an average diameter of the upper section

Claim(s) 1-2, 3, 5-7, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 2017/0144266)
    Sato discloses a porous polyurethane polishing pad (page 2, para 0013) comprising:
a porous matrix having large pores 114a extending upward from a base surface and open to an upper surface P, the large pores 114a being interconnected with open pores 114b/tertiary pores, a portion of the large pores 114a being open to a top polishing surface P, at least a portion of the large pores 114a extending to the top polishing surface having lower and upper sections with a vertical orientation wherein vertical is an orthogonal direction to the base surface 130 toward the upper surface and spring-arm sections connecting the lower and upper sections ( page 2, para 0023-0024, fig 1)
[AltContent: arrow]
    PNG
    media_image3.png
    260
    728
    media_image3.png
    Greyscale



    spring-arm section
, the spring-arm sections all being in a same horizontal direction as measured from the vertical orientation (fig. 1). It is noted that claim 1 drawn to a product/an apparatus claim and the limitation of “for increasing compressibility of the polishing pad and contact area of the top polishing surface during polishing” is considered functional languages/recitations with respect to the manner in which a claimed apparatus is intended to be employed. It is also noted that section 2114 of the MPEP states:
“I.    APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”
 Therefore, since the polishing pad of Sato meets all the structural limitations of claim 1, it is inherent that the spring-arm sections in Sato’s polishing pad would structurally be capable to be combined to perform the function of “for increasing compressibility of the polishing pad and contact area of the top polishing surface during polishing” with the expectation of reasonable success.
  Regarding claim 2, Sato discloses that the spring-arm sections create a horizontal separation gap between a majority of the lower and upper sections of the large pores 114a as seen in fig. 1
Regarding claim 3, as seen in fig. 1 of Sato, the spring-arm sections create a horizontal overlap between a majority of the lower and upper sections of the large pores 114a
Regarding claim 5, as seen in fig. 1 of Sato, the middle-sized pores 114b initiate adjacent spring-arm sections of the large pores and the middle-sized pores 114b have a vertical orientation
Regarding claim 6, as seen in fig. 1 of Sato, small pores 124b initiate between the middle-sized pores 114b
Regarding claim 7, as seen in fig. 1 of Sato, the large pores 114a with spring-arm sections represent less than fifty percent of a total of large pore plus middle-sized pores 114b and small pores 124b
Regarding claim 8, Sato discloses that the compressibility of the polishing pad is preferably 3.0 to 15 % (page 4, para 0038), which reads on the claimed of at least 5 %. Claim 8 is considered to be product-by-process claims. It is noted that section 2113 [R-l] of the MPEP states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS "[Even though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted) >The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276,279, 162 USPQ 221,223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded, .... intermixed," "ground in place," "press fitted," an "etched" are capable of construction as structural limitations.) ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
Thus, it is the patentability of the compressibility of the polishing pad/product that is in issue and not the process by which it made/measured. 
 Although, Sato does not disclose the claimed process steps of measuring the compressibility, since claim 8 drawn to product-by -process claim, it is the compressibility of the polishing pad/product is the subject of the analysis. Therefore, Sato discloses the polishing pad having the compressibility that is the same or substantially the same as the claimed compressibility
Regarding claim 10, as seen in fig. 1 of Sato, a portion of the large pores 114a extending to the top polishing surface P having lower and upper sections and an average diameter of the lower section is greater than an average diameter of the upper section

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tolles et al (US 6,623,341)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713